             Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 1 of 27



SHEPPARD MULLIN RICHTER & HAMPTON LLP
Theodore C. Max (TM1742)
tmax@sheppardmullin.com
30 Rockefeller Plaza
New York, New York 10112
Telephone: 212-653-8700
Facsimile: 212-653-8701

Attorneys for Plaintiff Chanel, Inc.


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Chanel, Inc.,

                               Plaintiff,
          v.                                                  Civil Action No. 1:18-cv-10626

 The RealReal, Inc.,                                          COMPLAINT

                               Defendant.


                   Plaintiff Chanel, Inc. (“Plaintiff” or “Chanel”), by its undersigned counsel,

Sheppard Mullin Richter & Hampton LLP, for its Complaint against defendant The RealReal,

Inc. (“Defendant” or “The RealReal”), alleges as follows:

                                    SUBSTANCE OF THE ACTION

        1.         Chanel is an iconic fashion company whose luxury products are advertised and

sought worldwide. Celebrities, stylists, and influencers covet Chanel designs and accessories.

Chanel designs are prominently featured in print, television and social media. Authentic

CHANEL products -- new or secondhand -- command top-dollar prices because of their

extraordinary design and quality and the limited number of each design that are manufactured.

Chanel owns rights to several CHANEL and “CC” monogram trademarks which represent the

prestige and quality that have become associated with Chanel and its luxury designs.




SMRH:228257934.3                                    -1-
             Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 2 of 27



        2.         This action arises out of The RealReal’s improper business practices. The

RealReal represents itself on its website as “the premier site for online luxury consignment” and

represents to consumers that “[The RealReal] is authentic. [The RealReal] ensure[s] that every

item on the RealReal is 100% the real things, thanks to our dedicated team of authentication

experts….” Defendant The RealReal advertises and purports to sell authentic, secondhand

luxury products, including purportedly authentic CHANEL-branded products, that it obtains

from third-party consignors. In fact, Defendant The RealReal also sells CHANEL-branded

products, including handbags, which it purports to be genuine but are in fact counterfeit.

Through its business advertising and marketing practices, Defendant The RealReal has attempted

to deceive consumers into falsely believing that Defendant The RealReal has some kind of

approval from or an association or affiliation with Chanel or that all CHANEL-branded goods

sold by The RealReal are authentic.

        3.         The RealReal presents and conducts workshops for consumers on Chanel titled

“History of Chanel” and on authenticating luxury goods, including CHANEL products, when the

workshops have not been authorized or approved by Chanel.

        4.         There is no nor has there ever been any approval by or association or affiliation

between Chanel and Defendant The RealReal. The RealReal understands that the value of its

CHANEL-branded inventory and attraction for consumers is enhanced if consumers believe that

Chanel has a business relationship or affiliation with Defendant The RealReal and that Chanel

approves and/or confirms the authenticity of the products The RealReal sells.

        5.         Customers considering purchasing purportedly genuine CHANEL-branded items

from The RealReal are, in fact, relying solely on The RealReal’s – not Chanel’s – inspection of




SMRH:228257934.3                                   -2-
             Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 3 of 27



the CHANEL-branded items and The RealReal’s representation that The RealReal’s consumers

can be sure that “every item is 100% authentic.”

        6.         As stated above, Chanel recently learned that Defendant The RealReal has sold

counterfeit CHANEL handbags.

        7.         The RealReal’s distribution and sale of counterfeit CHANEL handbags causes

irreparable harm to Chanel and deceives the consuming public because such conduct by The

RealReal results in The RealReal’s unapproved use of Chanel’s trademarks to sell counterfeit

goods which are not authorized and are vastly inferior and materially different from genuine

Chanel products.

        8.         Chanel is seeking to prevent Defendant The RealReal from: (i) continuing to

mislead consumers into believing that The RealReal has an association, affiliation or association

with Chanel and/or that Chanel has approved of or authenticated the second-hand and counterfeit

items being sold by The RealReal, and (ii) continuing to sell counterfeit Chanel products.

Chanel takes this action in order to protect its brand, its goodwill and hard-earned reputation of

the CHANEL Trademarks (as defined below), and to protect consumers.

        9.         Based on Defendant’s misleading and infringing conduct, Chanel asserts claims

for counterfeiting and trademark infringement under Section 32(1) of the Lanham Act, 15 U.S.C.

§ 1114(1); unfair competition and false endorsement and association under Section 43(a)(1)(A)

of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A); false advertising under Section 43(a)(1)(B) of the

Lanham Act, 15 U.S.C. § 1125(a)(1)(B); unfair competition under Section 349 of the New York

General Business Law; false advertising under Section 350 of the New York General Business

Law; and unfair competition under the common law of New York. Chanel seeks injunctive

relief, an accounting of Defendant’s sales and profits flowing from its counterfeiting and



SMRH:228257934.3                                  -3-
           Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 4 of 27



trademark infringement, false endorsement and false association, false advertising, with Chanel

and its goods, Chanel’s damages, attorneys’ fees, and such other relief as the Court deems just

and proper.

                                                PARTIES

        10.        Plaintiff Chanel, Inc. is a corporation organized and existing under the laws of the

State of New York with a principal place of business at 9 West 57th Street, New York, New

York 10019.

        11.        Upon information and belief, Defendant The RealReal, Inc. is a corporation

organized and existing under the laws of Delaware with a principal place of business at 55 San

Francisco Street, Suite 600, San Francisco, California 94133.

        12.        Upon information and belief, The RealReal owns and does business under the

name The RealReal; operates retail stores that purport to sell CHANEL-branded items, including

in various locations in Chicago, Dallas, Los Angeles, Miami, New York, San Francisco and

Washington, D.C.; operates a fully-functioning retail website at www.therealreal.com through

which consumers can consign or purchase used luxury goods, including purportedly genuine

CHANEL-branded items; operates and posts content on social media accounts to promote and

advertise The RealReal’s retail business and secondhand products, including Facebook, Twitter,

Tumblr and Instagram; engages in the sale of counterfeit products; and operates product

valuation services and luxury goods authentication workshops by The RealReal’s experts who

purport to be “certified gemologists, horologists, or brand experts.”

                                     JURISDICTION AND VENUE

        13.        This Court has jurisdiction over the subject matter of this action pursuant to

Section 39 of the Trademark Act of 1946 (the “Lanham Act”), 15 U.S.C. § 1121, and under

Sections 1331, 1338(a) and 1338(b) of the Judicial Code, 28 U.S.C. §§ 1331, 1338(a) and

SMRH:228257934.3                                    -4-
           Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 5 of 27



1338(b). The Court has supplemental jurisdiction over the state law claims under Section

1367(a) of the Judicial Code, 28 U.S.C. §§ 1367(a).

        14.        Venue is proper in this district pursuant to Sections 1391(b) and (c) of the Judicial

Code, 28 U.S.C. § 1391(b) and (c), because Defendant The RealReal is subject to personal

jurisdiction in this district due to its residing in the jurisdiction, voluntary transacting of business

herein, operating stores in this district, advertising in this district, offering products to consumers

in this district, shipping and selling products, including allegedly genuine CHANEL-branded

products, in and to this district, operating workshops on authenticating luxury goods, including

CHANEL-branded products, and operating a fully interactive retail website that allows

consumers from this district to consign and purchase allegedly genuine CHANEL-branded

products, and because a substantial portion of the events at issue have arisen and will arise in this

judicial district and, as a result, Chanel is suffering harm in this judicial district.

                          FACTS COMMON TO ALL CLAIMS FOR RELIEF

I.      Chanel’s Business

        15.        Plaintiff Chanel is a premier seller of a wide variety of luxury consumer products

including bags, shoes, clothing, jewelry, sunglasses, accessories, and beauty products, and is an

undisputed leader in the field of fashion and beauty.

        16.        The CHANEL brand and trademarks have been in use for more than eight

decades in United States commerce in connection with Chanel’s fashion and beauty products and

has enjoyed remarkable success and renown.

        17.        Chanel is the owner of all rights in and to the following registrations for the

CHANEL and CC Monogram trademarks in connection with handbags and accessories,

including, but not limited to, the following registrations: (collectively the “CHANEL



SMRH:228257934.3                                    -5-
           Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 6 of 27



Trademarks”). Printouts from the U.S. Patent and Trademark Office database reflecting the

CHANEL Trademarks are attached as Exhibit A.

                   Trademark        Reg. No.     Registration Date                Goods

               CHANEL             626,035        May 1, 1956           Women’s handbags


               CHANEL             902,190        November 10, 1970     Bracelets, pins and earrings


               CC                 1,314,511      January 15, 1985      Leather goods namely,
               Monogram                                                handbags

               CHANEL             1,347,677      July 9, 1985          Leather goods namely,
                                                                       handbags

               CC                 1,501,898      August 30, 1988       Costume jewelry
               Monogram

               CHANEL             1,733,051      November 17, 1992     Leather goods namely,
                                                                       handbags, wallets, travel
                                                                       bags, luggage, business and
                                                                       credit card cases, change
                                                                       purses, tote bags, cosmetic
                                                                       bags sold empty, and
                                                                       garment bags for travel

               CC                 1,734,822      November 24, 1992     Leather goods namely,
               Monogram                                                handbags, wallets, travel
                                                                       bags, luggage, business card
                                                                       cases, change purses, tote
                                                                       bags, and cosmetic bags sold
                                                                       empty

               CC and             3,025,934      Dec. 13, 2005         Handbags
               Design




        18.        All of the CHANEL Trademarks are valid, subsisting, and in full force and effect.

Moreover, those CHANEL Trademarks listed above are incontestable pursuant to § 15 of the

Lanham Act, 15 U.S.C. § 1065, and serve as conclusive evidence of Chanel’s ownership of the

SMRH:228257934.3                                  -6-
           Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 7 of 27



trademarks and of its exclusive right to use the trademarks in commerce on or in connection with

all of the goods identified in the registrations. See 15 U.S.C. § 1115(b).

        19.        As the result of Chanel’s exclusive and extensive use of the CHANEL

Trademarks, the CHANEL Trademarks have acquired enormous value and have become

extremely well known to the consuming public and to the trade as identifying and distinguishing

Chanel exclusively and uniquely as the source of products available under the CHANEL

Trademarks. Due to the worldwide public acceptance, overwhelming fame, and great

recognition of products bearing or sold under the CHANEL Trademarks, these trademarks have

come to represent an enormous amount of goodwill for Chanel and have caused merchandise

bearing the CHANEL Trademarks -- even unauthorized goods -- to be in great demand.

        20.        The CHANEL Trademarks are famous and have developed secondary meaning

and significance in the minds of the purchasing public, and the products utilizing and/or bearing

such marks are immediately identified by the purchasing public with Chanel, as high quality

merchandise created and approved by Chanel.

        21.        Chanel has carefully and diligently monitored and policed the use of the

CHANEL Trademarks.

        22.        The CHANEL Trademarks are vital to Chanel, and Chanel will suffer irreparable

harm if any third parties, including Defendant, are allowed to continue selling infringing,

counterfeit and/or knock-off goods utilizing and/or bearing identical or substantially similar

trademarks to the CHANEL Trademarks and if Defendant is allowed to continue to purport to

have a business association, relationship or affiliation with Chanel.

        23.        Chanel has advertised and promoted its products in critically-acclaimed

advertising campaigns featuring top fashion models and celebrities wearing exclusive CHANEL



SMRH:228257934.3                                   -7-
            Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 8 of 27



apparel and accessories. Chanel has devoted hundreds of millions of dollars promoting

CHANEL designs and products in such advertising campaigns. Chanel’s products have been

featured in fashion editorials in major fashion magazines such as Vogue, Elle, Harper’s Bazaar,

W, Marie Claire, as well as newspapers and magazines such as The New York Times, The

Financial Times, Time, WWD and Town and Country.

        24.        Hundreds of millions of dollars’ worth of consumer goods are sold each year in

the United States under the CHANEL Trademarks. Chanel’s products are known and lauded for

their high quality and style in all forms of media. To maintain the prestige of the CHANEL

brand and CHANEL Trademarks and to ensure that consumers receive the type of attention

commensurate with Chanel’s reputation for luxury and quality leather products, Chanel

authorizes its leather products, including handbags, to be sold only through its own retail stores

and carefully selected high-end, prestigious specialty stores, such as Neiman Marcus, Barney’s,

Nordstrom and Saks Fifth Avenue. Chanel’s fragrance, cosmetics and sunglasses are only sold

online at www.chanel.com and at a limited number of prestigious retailers’ specialty stores and

websites.

        25.        Chanel operates social media accounts to promote and advertise its designs and

products, including Facebook, Twitter, Tumblr and Instagram. Chanel’s Instagram site,

@chanelofficial, has 30.9 million followers and features CHANEL designs, advertising and

references to Chanel’s iconic designer, Gabrielle “Coco” Chanel, including, for example, her

famous quotes, such as “Chanel is above all style. Fashion passes, style remains.”

        26.        Chanel’s products and services are instantly recognized by the use of the famous

and well-known CHANEL Trademarks, which are federally-registered and have been used

exclusively by Chanel for decades in connection with CHANEL product lines.



SMRH:228257934.3                                   -8-
            Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 9 of 27



        27.        The recognition of the CHANEL brand and CHANEL Trademarks among the

public at large is enhanced not only by Chanel’s own extensive advertising efforts and limited

and select distribution but also by fashion editorial and press coverage of Chanel, as well as the

coverage of Chanel in social media by influencers, celebrities and fashion aficionados. Such

press coverage reaches hundreds of millions of consumers. Indeed, Chanel consistently appears

year after year in the Women’s Wear Daily list of the 100 best known brands in the fashion

industry.

        28.        The CHANEL brand and CHANEL Trademarks have become famous and

extraordinarily well known across all social and demographic groups and are in demand by

consumers of all ages and from all demographics.

        29.        The only way for consumers to ensure that they are in fact receiving genuine

CHANEL products is to purchase such goods from Chanel or from an authorized retailer of

Chanel. Chanel does not sell secondhand Chanel goods. Chanel does not sell to or authorize

sales and distribution through Defendant The RealReal and does not authenticate The RealReal’s

inventory of CHANEL-branded products as genuine. Defendant The RealReal has not obtained

the CHANEL products that it offers for sale as “100% authentic” directly from Chanel.

II.     Defendant The RealReal’s Unlawful Conduct

        30.        Upon information and belief, The RealReal is a retailer specializing in pre-owned

handbags, jewelry, and apparel with an online site and brick and mortar retail locations for

luxury consignment which has built its business by piggybacking on the reputation of a handful

of select luxury brands -- including Chanel.

        31.        For example, an article promoting The RealReal discusses a report entitled “State

of Luxury Resale | Midyear 2018,” which is backed by items sold by The RealReal, that Chanel

is one of the top searched-for luxury brands. See Exhibit B. The report features a photo in the

SMRH:228257934.3                                   -9-
          Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 10 of 27



“Industry Insights Women’s” section that prominently features a Chanel handbag and lists

Chanel as the Number 1 brand among the five most popular brands millennial women are buying

and consigning (see Exhibit C).

        32.        Defendant The RealReal also offers scores of allegedly genuine secondhand

CHANEL products through brick and mortar stores and online and holds itself out as an expert

on the authenticity and genuineness of secondhand CHANEL designs. For example, The

RealReal states the following regarding the alleged secondhand CHANEL-branded products it

sells: “We ensure that every item on The RealReal is 100% the real thing…. Our team of luxury

experts inspects each item we sells so you can shop with confidence.” Defendant The RealReale

has advertised that its consumer offerings of secondhand goods are unique:

                   The finest luxury items from the world’s top designers. Including
                   Chanel, Louis Vuitton, Hermes, Gucci, and hundreds more. All at
                   up to ninety percent off retail. And each and every one
                   authenticated by our team of experts. Real luxury, unreal value.
                   Only at The RealReal.

See https://www.youtube.com/watch?v=ed-2iNnZmEg.

        33.        Defendant The RealReal further represents on its website that: “Each product we

accept is put through a multiple-point, brand specific authentication process by a team of luxury

experts headed by our Director of Authentication & Brand Compliance.” Through its business

advertising and practices, The RealReal represents to consumers that its so-called experts have

been “trained” to authenticate genuine Chanel-branded goods. “Authenticity is the cornerstone

of The RealReal. We staff trained, in-house professionals including gemologists, horologists, art

appraisers and apparel experts who work to ensure the items we sell are authentic and in

beautiful condition.” Such training and knowledge regarding authentication of genuine




SMRH:228257934.3                                  -10-
          Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 11 of 27



CHANEL-branded goods could only reside within Chanel. Only Chanel itself can know what is

genuine Chanel. See Exhibit D.

        34.        Upon information and belief, Defendant The RealReal obtains the CHANEL-

branded products it offers for sale not from Chanel nor any authorized Chanel retailer or

distributor but rather from unknown third-party consignors, which, upon information and belief,

include counterfeiters, consumers (some of whom may not even know that they own counterfeit

products), and other secondhand resale businesses.

        35.        Upon information and belief, to verify and guarantee the authenticity of the

CHANEL products it sells, Defendant The RealReal relies solely on its own purported expertise

or that of undisclosed third parties. Chanel has not authorized or approved The RealReal’s

authentication or approval of secondhand CHANEL products as genuine. Chanel is not involved

in authenticating or approving any products sold by The RealReal and does not offer any

guarantee to The RealReal’s consumers that the products purchased from The RealReal are

authentic or approved by Chanel.

        A.         Defendant The RealReal’s Unlawful Business Practices and Consumer Deception

        36.        Although The RealReal purports to offer genuine and “100% authentic” products,

including CHANEL-branded products, an investigation conducted by Chanel has revealed that

The RealReal has advertised as genuine and authentic at least seven (7) counterfeit Chanel

handbags (“Counterfeit Chanel Bags”). For example:

        1)         Chanel Pink Patent Flap Bag;

        2)         Chanel Purple Quilted Flap Bag;

        3)         Chanel Black Hobo Bag;

        4)         Chanel Classic Black Flap Bag;

        5)         Chanel Black Flap with Handle Bag;

SMRH:228257934.3                                  -11-
          Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 12 of 27



        6)         Chanel Black Chevron Tote; and

        7)         Chanel Naked Flap Bag.

See Exhibit E.

        37.        The Counterfeit Chanel Bags are of a quality that is different from that of

Chanel’s genuine goods. In addition, after inspection of some of the CHANEL-branded

handbags and the serial numbers indicated on Cartes D’Authenticite and/or the leather or fabric

sewn inside the bag itself and/or on Defendant The RealReal’s website, Chanel determined

certain handbags to be counterfeits because certain purported CHANEL serial numbers on the

Cartes D’Authenticite do not correspond with the serial numbers designated for the particular

style of handbag. With regard to other counterfeit Chanel Bags sold by The RealReal, certain

aspects of the handbags indicated that the serial numbers were not genuine and that the hardware

or other aspects of certain of the handbags were counterfeit.

        38.        Despite having sold at least seven counterfeit CHANEL handbags and being put

on notice by counsel for Chanel of its sale of counterfeit CHANEL-branded products, Defendant

The RealReal continues to represent to the consuming public that:

                   The RealReal does not accept fake or counterfeit merchandise. If
                   we suspect for any reason that a submitted consignment is not
                   authentic we will contact the consignor for proof of purchase in an
                   effort to establish the items [sic] authenticity. Items The RealReal
                   determines are counterfeit will not be returned to the consignor and
                   will be destroyed.

See Exhibit D. If The RealReal’s trained experts were in fact able to distinguish between

genuine and counterfeit CHANEL handbags, The RealReal would have seized the Counterfeit

Chanel Bags and not sold them to the public.

        39.        Upon information and belief, The RealReal’s purported experts who claim to be

able to authenticate genuine CHANEL items are failing to screen counterfeit CHANEL-branded


SMRH:228257934.3                                   -12-
          Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 13 of 27



handbags properly, and the sale of counterfeit as genuine CHANEL products is causing harm to

consumers as well as false advertising, false endorsement and association and causing harm to

the CHANEL Trademarks and brand.

        40.        Defendant The RealReal’s above-described counterfeiting activities are likely to

cause confusion, deception and mistake in the minds of consumers. Moreover, Defendant’s

wrongful conduct creates a false impression and deceives consumers into believing that there is a

connection, affiliation, sponsorship and/or association between Chanel and The RealReal and

between Chanel’s genuine goods and Defendant’s counterfeit Chanel goods, causing irreparable

harm and damages to the consuming public and Chanel.

        B.                Defendant The RealReal’s Guarantee of Authenticity is Impliedly False

        41.        Defendant The RealReal represents to potential customers in its advertising,

marketing and sales of CHANEL-branded products that “authenticity is [its] cornerstone” and

that Defendant “does not accept fake or counterfeit merchandise.” In fact, Defendant The

RealReal’s very name -- “The RealReal” -- suggests to consumers that all of its products are

genuine and authentic.

        42.        Such representation is misleading because Defendant The RealReal does not

advise consumers that neither Defendant The RealReal nor its purported experts have any

affiliation with or training with respect to authentication from Chanel, that The RealReal does

not obtain its inventory from Chanel, and that Chanel has not authenticated or opined on behalf

of The RealReal or its business associates, such as What Goes Around Comes Around, as to the

genuineness of the product.

        43.        Consumers who purchase secondhand CHANEL products through Defendant The

RealReal, which are purported to be authentic, view their expectation that the products they



SMRH:228257934.3                                  -13-
          Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 14 of 27



purchase from The RealReal are genuine and properly authenticated as a material condition of

sale. The representation on The RealReal’s website falsely implies that Chanel, not The

RealReal, has authenticated the item at issue or otherwise confirmed its authenticity on behalf of

The RealReal.

        C.         The Total Effect of The RealReal’s Misleading Conduct

        44.        Defendant The RealReal is earning substantial profits while engaging in

counterfeiting activities that use CHANEL Trademarks on purported CHANEL-branded items

when such items are not, in fact, genuine Chanel goods.

        45.        Defendant The RealReal’s use of the CHANEL Trademarks, including the

promotion, advertising, marketing, distribution, sale and offering for sale of Defendant’s goods,

is without Chanel’s consent or authorization.

        46.        Defendant The RealReal’s above-identified counterfeiting activities and false

advertising and false endorsement and association with the CHANEL Trademarks cause

consumer confusion and create a false impression and deceive consumers that there is an

affiliation, sponsorship and/or association between Chanel and The RealReal when there is not

and there has not been any such relationship.

        47.        Defendant The RealReal’s representations regarding authenticity on its website

and workshops in its retail locations contain impliedly false and misleading statements indicating

that the CHANEL-branded products purchased or to be purchased are genuine CHANEL-

branded products, when they are not.

        48.        By engaging in the activities described above and other similar activities (together

the “Misleading Conduct”), Defendant The RealReal is misleading and intends to mislead

consumers into believing that: (a) Defendant The RealReal is an authorized partner or distributor

of Chanel; (b) Chanel has authorized or approved of Defendant The RealReal’s conduct and/or

SMRH:228257934.3                                   -14-
           Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 15 of 27



the authenticity or genuineness of its inventory; and/or (c) by doing business with Defendant The

RealReal, consumers will receive a “100% authentic” CHANEL-branded product.

          49.      The purportedly guaranteed authenticity of Defendant The RealReal’s products is

a material factor for consumers and affects purchasing decisions. The mistaken belief that

Chanel stands behind Defendant The RealReal’s CHANEL-branded products is a material factor

for consumers.

          50.      Upon information and belief, Defendant The RealReal is fully aware that the

Misleading Conduct deceives consumers regarding The RealReal’s relationship with Chanel.

Nevertheless, Defendant continues to engage in such improper and unlawful business practices

in order to attract consumers to Defendant The RealReal’s website and stores and to induce

consumers into buying products from Defendant The RealReal. Chanel has put Defendant The

RealReal on notice of Chanel’s concerns with respect to The RealReal’s sales of counterfeit

CHANEL-branded products and unlawful business and advertising activities. Yet, Defendant

The RealReal has taken no steps to rectify its unlawful and wrongful conduct or address any of

Chanel’s requests.

          51.      Upon information and belief, Defendant The RealReal has caused its false and

deceptive advertising to be distributed and the goods to be sold in interstate commerce and into

this district.

          52.      Defendant The RealReal’s conduct has caused and, unless enjoined by this Court,

will continue to cause irreparable injury to Chanel. Chanel has no adequate remedy at law.

                             FIRST CLAIM FOR RELIEF:
                      TRADEMARK INFRINGEMENT (15 U.S.C. § 1114(1))

          53.      Chanel repeats and realleges paragraphs 1 through 52 above, as if fully set forth

herein.


SMRH:228257934.3                                   -15-
          Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 16 of 27



        54.        Defendant The RealReal’s infringing activities are likely to cause confusion, or to

cause mistake or to deceive Defendant The RealReal’s customers, potential consumers, and/or

the public as to the source or sponsorship of Defendant The RealReal’s goods and services.

Consumers are likely to be misled into believing that Defendant’s website and sale of goods

bearing the CHANEL Trademarks are licensed, sponsored, or otherwise approved by Chanel.

        55.        Upon information and belief, Defendant was on both actual and constructive

notice of Chanel’s exclusive rights in the registered CHANEL Trademarks when they adopted

the CHANEL Trademarks for use in advertising and marketing on its website and in its retail

stores to offer for sale and sell infringing and counterfeit products that exactly copy those sold by

Chanel under the CHANEL Trademarks. Defendant The RealReal’s actions are designed to

trade on Chanel’s CHANEL Trademarks. Defendant’s use of the CHANEL Trademarks is

willful, in bad faith, and with full knowledge of Chanel’s prior use of, exclusive rights in, and

ownership of the CHANEL Trademarks, with full knowledge of the goodwill and reputation

associated with the CHANEL Trademarks, and with full knowledge that Defendant has no right,

license, or authority to use the CHANEL Trademarks or any other mark confusingly similar

thereto. See Exhibit F.

        56.        Upon information and belief, Defendant The RealReal has offered for sale and

sold infringing CHANEL-branded goods, and has represented such goods to the public as

genuine and authentic CHANEL products.

        57.        Defendant’s acts are intended to reap the benefit of the goodwill that Chanel has

created in its CHANEL Trademarks and constitute infringement of Chanel’s federally-registered

trademarks in violation of § 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).




SMRH:228257934.3                                   -16-
          Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 17 of 27



        58.        Defendant’s conduct has caused and is causing immediate and irreparable injury

to Chanel and will continue to both damage Chanel and deceive the public unless enjoined by

this Court. Chanel has no adequate remedy at law.

                     SECOND CLAIM FOR RELIEF
        TRADEMARK COUNTERFEITING IN VIOLATION OF 15 U.S.C. 1114(1)

        59.        Chanel repeats and realleges the allegations set forth in Paragraphs 1 through 58

above, as if fully set forth herein.

        60.        This is an action for trademark counterfeiting against Defendant based on its

promotion, advertisement, distribution, sale and/or offering for sale handbags bearing

counterfeits of one or more of the CHANEL trademark.

        61.        Specifically, Defendant The RealReal is selling, offering for sale and distributing

handbag products bearing counterfeits of the CHANEL trademarks. Upon information and

belief, Defendant The RealReal is continuously infringing and including others to infringe the

CHANEL Trademarks.

        62.        Defendant The RealReal’s counterfeiting activities are likely to cause and actually

are causing confusion, mistake, and deception among the general consuming public as to the

original and quality of Defendant The RealReal’s CHANEL-branded goods.

        63.        Defendant’s illegal acts are intended to reap the benefit of the goodwill that

CHANEL has created in its CHANEL Trademarks and constitute counterfeiting of CHANEL’s

federally-registered trademarks in violation of § 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

        64.        Defendant The RealReal’s conduct has caused and is causing immediate and

irreparable injury to CHANEL and will continue to both damage CHANEL and deceive the

public unless enjoined by this Court. Chanel has no adequate remedy at law.




SMRH:228257934.3                                   -17-
          Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 18 of 27



                               THIRD CLAIM FOR RELIEF
                   FALSE ADVERTISING IN VIOLATION OF 15 U.S.C. § 1125(a)

        65.        Chanel repeats and realleges the allegations set forth in Paragraphs 1 through 64

above, as if fully set forth herein.

        66.        In representing to consumers through its advertising and representations on its

website that so-called CHANEL-branded products are “100% authentic” and that The RealReal

“does not accept…counterfeit merchandise” when Defendant The RealReal has and knowingly

continues to sell counterfeit CHANEL-branded products, Defendant The RealReal is falsely

and/or misleadingly passing off its products as products inspected or guaranteed by Chanel or

guaranteed genuine CHANEL-branded products. By so doing, Defendant The RealReal is

misrepresenting the nature, characteristics and/or qualities of certain of its goods and services

and other commercial activities.

        67.        Upon information and belief, in representing to consumers on its website and

advertising that its employs “50+ brand authenticators” so that consumers can be sure that “every

item is 100% authentic,” when, in fact, they are not authorized or trained by Chanel, Defendant

The RealReal is falsely and/or misleadingly represents to consumers The RealReal’s ability to

authenticate secondhand CHANEL products.

        68.        Upon information and belief, Defendant The RealReal made these false and

misleading representations in order to take advantage of Chanel’s renown and reputation to

induce consumers to purchase Defendant The RealReal’s products as genuine CHANEL-branded

products.

        69.        Chanel has an interest in stopping Defendant The RealReal from deceiving and

misleading consumers into believing that Defendant The RealReal offers products that are either

authentic and/or verified by Chanel to be authentic.


SMRH:228257934.3                                   -18-
          Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 19 of 27



        70.        Defendant’s implicitly false statements of the authenticity of its goods and

services have caused and are likely to cause consumers to believe mistakenly that Chanel

verified their authenticity of the CHANEL-branded products when, in fact, Chanel did not verify

their authenticity and did not authorize or train Defendant The RealReal or its personnel to do so.

        71.        Defendant The RealReal’s false and misleading advertisements and CHANEL-

branded products have actually deceived or are likely to deceive a substantial portion of the

intended audience and harm Chanel’s reputation.

        72.        The false and misleading misstatements made by Defendant The RealReal as to

whether Chanel has verified the product authenticity are material and are likely to influence

purchasing decisions, including decisions to purchase from Defendant The RealReal. Indeed,

Defendant The RealReal premises its business on its claimed ability to provide authentic

CHANEL-branded products to consumers and attract consumers by its misleading claim of

authenticity.

        73.        Defendant The RealReal’s conduct is willful.

        74.        Defendant The RealReal’s conduct described herein is causing immediate and

irreparable injury to Chanel, by selling counterfeit goods, directly diverting sales, and by

harming Chanel’s goodwill and reputation, and will continue to damage Chanel and deceive

consumers unless enjoined by this Court.

        75.        Defendant The RealReal’s acts constitute false advertising and false

representations in violation of 15 U.S.C. § 1125(a). Chanel has no adequate remedy at law.

        76.        Upon information and belief, Defendant The RealReal received substantial

revenues and substantial profits arising out of its acts of passing off and false advertising to




SMRH:228257934.3                                   -19-
          Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 20 of 27



which it is not entitled, and Chanel also suffered damages as a result of Defendant The

RealReal’s acts of false advertising, for which Defendant The RealReal is responsible.

                                THIRD CLAIM FOR RELIEF
                       FALSE ENDORSEMENT/UNFAIR COMPETITION
                            IN VIOLATION OF 15 U.S.C. § 1125(a)

        77.        Chanel repeats and realleges the allegations set forth in Paragraphs 1 through 76

above as if fully set forth herein.

        78.        Defendant The RealReal is engaged in a pattern of conduct and a business

practice designed to cause confusion and mistake, and to deceive consumers by conveying the

erroneous impression that The RealReal engages in the resale of authentic CHANEL-branded

products that its goods and services are authentic and approved by Chanel even though Chanel

has no affiliation with The RealReal or its inventory. Furthermore, Defendant The RealReal’s

business practice claims to be offering for sale of “100% authentic” CHANEL-branded products,

when, in fact, some of the goods are counterfeit Chanel products.

        79.        Defendant The RealReal’s conduct is willful and causing immediate and

irreparable injury to Chanel, both by direct diversion of sales and by harming Chanel’s goodwill

and reputation, and will continue to damage Chanel and deceive consumers unless enjoined by

this Court.

        80.        Defendant The RealReal’s actions alleged above constitute a false designation of

origin, false and misleading descriptions of fact, and false and misleading representations of fact,

which have caused, and are likely to cause, confusion, mistake and deception, in violation of

§ 43(a) of the Lanham Act, 15 U.S.C. § 1125(a). Chanel has no adequate remedy at law.

        81.        Upon information and belief, Defendant The RealReal received substantial

revenues and substantial profits arising out of its acts of false advertising to which it is not



SMRH:228257934.3                                  -20-
          Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 21 of 27



entitled, and Chanel also suffered damages as a result of Defendant The RealReal’s acts of false

advertising, for which Defendant The RealReal is responsible.

                       FOURTH CLAIM FOR RELIEF
       UNFAIR COMPETITION IN VIOLATION OF NEW YORK COMMON LAW

        82.        Chanel repeats and realleges the allegations set forth in Paragraphs 1 through 81

above, as if fully set forth herein.

        83.        In repeatedly offering for sale counterfeit CHANEL-branded products while

assuring consumers of the authenticity of its inventory as determined by “brand authenticators”

who inspect goods to be sure that every item is “100% authentic,” while failing to inform

consuming public that Defendant The RealReal has no affiliation with Chanel and further

deceiving consumers by engaging in sale of counterfeit CHANEL-branded items, Defendant The

RealReal is engaged in a pattern of willful and intentional conduct and a business practice

designed to cause confusion and mistake, and to deceive consumers by conveying the erroneous

impression that its goods and services are authentic Chanel even though Chanel has no affiliation

with The RealReal or its inventory.

        84.        Defendant The RealReal’s conduct complained of herein is likely to confuse the

public as to the origin, source or sponsorship of Defendant The RealReal’s CHANEL-branded

goods and services, or to cause mistake or to deceive the public into believing that Defendant

The RealReal’s goods and services are authorized, sponsored, endorsed, licensed by, or affiliated

with Chanel and/or that Chanel has authenticated Defendant The RealReal’s goods and services,

in violation of Chanel’s rights in the CHANEL brand and the CHANEL Trademarks under New

York State common law.

        85.        Upon information and belief, Defendant The RealReal has engaged in wrongful

conduct with constructive and/or actual knowledge that it would mislead consumers as to


SMRH:228257934.3                                  -21-
          Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 22 of 27



Defendant The RealReal’s relationship with Chanel. By willfully misleading consumers in this

manner, Defendant The RealReal has been unjustly enriched and Chanel has been damaged.

        86.        By misappropriating and trading upon the goodwill and business reputation of

Chanel, Defendant The RealReal has been and, unless enjoined by this Court, will continue to be

unjustly enriched at Chanel’s expense.

        87.        Defendant The RealReal’s wrongful conduct constitutes unfair competition under

New York common law. Chanel has no adequate remedy at law.

        88.        Defendant The RealReal’s conduct has caused and is causing immediate and

irreparable injury to Chanel and will continue to both damage Chanel and deceive the public

unless enjoined by this Court.

                                FIFTH CLAIM FOR RELIEF
                         VIOLATION OF THE NEW YORK DECEPTIVE
                            AND UNFAIR TRADE PRACTICES ACT
                         IN VIOLATION OF N.Y. GEN. BUS. LAW § 349

        89.        Chanel repeats and realleges the allegations set forth in Paragraphs 1 through 88

above, as if fully set forth herein.

        90.        By reason of the acts set forth above, Defendant The RealReal has been and is

engaged in deceptive acts or practices in the conduct of a business, trade or commerce, in

violation of Section 349 of the New York General Business Law.

        91.        Defendant The RealReal’s conduct is willful and in knowing disregard of

Chanel’s rights.

        92.        Defendant The RealReal has been and is engaged in deceptive acts or practices in

the conduct of a business, trade or commerce in violation of Section 349 of the New York

General Business Law. Chanel has no adequate remedy at law.




SMRH:228257934.3                                  -22-
          Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 23 of 27



        93.        Defendant The RealReal’s conduct has caused and is causing immediate and

irreparable injury to Chanel and will continue to both damage Chanel and deceive the public

unless enjoined by this Court.

                          SIXTH CLAIM FOR RELIEF
          FALSE ADVERTISING IN VIOLATION OF N.Y. GEN. BUS. LAW § 350

        94.        Chanel repeats and realleges the allegations set forth in Paragraphs 1 through 93

above, as if fully set forth herein.

        95.        By reason of the acts set forth above, Defendant The RealReal has been and is

engaged in consumer-oriented advertising and marketing in the conduct of its business, trade

and/or commerce that is false and misleading in material respects, in violation of Section 350 of

the New York General Business Law.

        96.        Upon information and belief, Defendant The RealReal has engaged in false

advertising in order to induce consumers to purchase used products from Defendant The

RealReal. Chanel has no adequate remedy at law.

        97.        Defendant The RealReal’s conduct described herein is causing immediate and

irreparable injury to Chanel, both by direct diversion of sales and by harming the CHANEL

Trademarks and Chanel’s goodwill and reputation, and will continue to damage Chanel and

deceive and harm the public unless enjoined by this Court.

        WHEREFORE, Plaintiff Chanel, Inc. respectfully demands judgment as follows:

        1)         That a permanent injunction be issued enjoining Defendants The RealReal from:

                   (a)    selling, offering, advertising, marketing, distributing, disseminating, or

                          otherwise providing any product that bears any mark that is a simulation,

                          reproduction, copy, colorable imitation, or confusingly similar variation of

                          any of the CHANEL Trademarks; marketing, promoting or advertising


SMRH:228257934.3                                   -23-
          Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 24 of 27



                          any goods and services in a manner that causes consumers to believe that

                          Defendant The RealReal is associated or affiliated with Chanel in any way

                          or that Defendant The RealReal’s goods have been approved or

                          authenticated by Chanel or individuals affiliated with Chanel;

                   (b)    disseminating any false and/or misleading information relating to the

                          authenticity, nature or age of Defendant The RealReal’s goods and

                          services with respect to Chanel;

                   (c)    disseminating any false and/or misleading information about Chanel, the

                          CHANEL Trademarks, and/or Chanel products;

                   (d)    engaging in any activity constituting counterfeiting of CHANEL

                          Trademarks under 15 U.S.C. § 1114(1)(a);

                   (e)    engaging in any other activity constituting false advertising of Chanel

                          products;

                   (f)    engaging in any other activity constructing false endorsement or false

                          affiliation with Plaintiff Chanel and/or the CHANEL Trademarks;

                   (g)    engaging in any other activity constituting unfair competition with Chanel;

                          and

                   (h)    assisting, aiding, or abetting any other person or business entity in

                          engaging in or performing any of the activities referred to in

                          subparagraphs (a) through (g) above.

        2)         That the Court issue an order directing Defendants The RealReal to include a

disclaimer on all advertising, marketing and promotional materials concerning or relating to

purportedly CHANEL-branded products that Defendants The RealReal is not sponsored,



SMRH:228257934.3                                   -24-
          Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 25 of 27



associated, authorized or affiliated with Chanel nor do its “brand authenticators,” including

valuation managers, brand compliance managers, and brand authenticators have any relationship

with or training from Chanel and that such disclaimer must be prominently displayed with large

and legible text placed upon the secondhand materials, as well as in all of The RealReal’s

advertising, marketing and promotional materials.

        3)         That the Court issue an order directing Defendants The RealReal to notify

potential consumers that the purported authenticity of the products for sale by Defendant The

RealReal is not verified or authenticated by Chanel and that Chanel does not guarantee items

sold by Defendant The RealReal are genuine and that such notice must be prominently displayed

with large and legible text placed upon the materials, as well as in all of The RealReal’s

advertising, marketing and promotional materials.

        4)         Directing that Defendant The RealReal, at its own expense, be directed to recall

any and all counterfeit products from any consumers, distributors, retailers, vendors or others to

whom it has distributed or sold her counterfeit products.

        5)         Directing such other relief as the Court may deem appropriate to prevent the

public from deriving erroneous impressions regarding Defendant The RealReal, its affiliation

with Chanel and/or the authenticity of its products.

        6)         Directing that Defendant The RealReal file with the Court and serve upon

Chanel’s counsel within thirty (30) days after entry of judgment a report in writing under oath,

setting forth in detail the manner and form in which it has complied with the above.

        7)         Awarding Chanel its actual damages, trebled pursuant to 15 U.S.C. § 1117(a) and

(b), or, if Chanel elects, statutory damages as the Court considers just, up to $2,000,000 per

counterfeit mark per type of goods sold, offered for sale, or distributed, pursuant to 15 U.S.C.



SMRH:228257934.3                                  -25-
          Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 26 of 27



§ 1117(c), arising out of Defendant's acts of willful trademark infringement and counterfeiting

based on Defendant's use of the CHANEL Trademarks.

        8)         Awarding Chanel its actual damages, trebled pursuant to 15 U.S.C. § 1117(a),

arising out of Defendant's acts of willful unfair competition.

        9)         Requiring Defendant to account for and pay over to Chanel three times the profits

realized by Defendant from its infringement of the CHANEL Trademarks and unfair competition

with Chanel.

        10)        Awarding Chanel such further amounts as the Court may in its discretion find to

be just should the amount of profits be inadequate, pursuant to 15 U.S.C. § 1117(a).

        11)        Awarding Chanel exemplary and punitive damages to deter any further deceptive

and unfair conduct as the Court finds appropriate.

        12)        Awarding Chanel its costs and disbursements incurred in this action, including,

but not limited to, reasonable attorneys’ fees, pursuant to 15 U.S.C. § 1117(a).

        13)        Awarding Chanel its actual damages, trebled pursuant to Section 349(h) of the

New York General Business Law, arising out of Defendant’s acts of willfully and knowingly

engaging in deceptive business practices that disregarded Chanel’s rights.

        14)        Awarding Chanel reasonable attorney’s fees, pursuant to Section 349(h) of the

New York General Business Law.

        15)        Awarding Chanel its actual damages, trebled pursuant to Section 350-e(3) of the

New York General Business Law, arising out of Defendant’s acts of willful and knowing false

advertisement using the CHANEL Marks.

        16)        Awarding Chanel reasonable attorney’s fees, pursuant to Section 350-e(3) of the

New York General Business Law.



SMRH:228257934.3                                  -26-
           Case 1:18-cv-10626-VSB Document 1 Filed 11/14/18 Page 27 of 27



          17)      Awarding Chanel interest, including pre-judgment interest on the foregoing sums.

          18)      Awarding Chanel such other and further relief as the Court may deem just and
proper.
                                           JURY DEMAND

          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury of all issues so triable.

                                                    Respectfully submitted,

                                                    SHEPPARD MULLIN RICHTER & HAMPTON LLP


                                                    /s/Theodore C. Max
Dated: November 14, 2018                            Theodore C. Max (TM 1742)
       New York, New York                           30 Rockefeller Plaza
                                                    New York, New York 10112
                                                    Telephone: 212-653-8700
                                                    Facsimile: 212-653-8701

                                                    Attorneys for Plaintiff Chanel, Inc.




SMRH:228257934.3                                 -27-
